Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the application filed on 05/29/2019 in which Claims 1-25 are presented for examination.
Drawings
The applicant’s drawings submitted on 05/29/2019 are acceptable for examination purposes. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-25 are rejected on the ground of nonstatutory provisional obviousness-type double patenting as being unpatentable over claims 1-25 of US patent application No. 16/424,671. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
Claims 1-25 recite similar limitations as claims 1-25 of US patent application No. 16/424,671 as follows: 
       Instant application
    US application No. 16/424,671
Claim 1.  A computing system comprising: a network interface configured to receive, from a blockchain peer node, a sequence of blocks stored in a hash-linked chain of blocks on a distributed ledger, where each block in the sequence of blocks includes a 


Claims 8, 16, 21.

Claim 1. A computing system comprising: a storage configured to store a full-step hash of a data file and a reduced-step hash of the data file within a data block of a hash-linked chain of blocks of a blockchain; a network interface configured to receive a request 

Claims 7, 14, 20.


The table above shows that, although the corresponding claims are directed to different statutory categories, the US patent application No. 16/424,671 implemented on a computer would render the claims in the instant application obvious. 
	It is clearly obvious that the (U.S. patent application No. 16/424,671) substantially discloses the subject matter of claim 1 of the instant Application.
The Applicant merely broadens the scope of the instant application by deleting a ).
This is obviousness-type double patenting rejection.

Claims 1-25 are rejected on the ground of nonstatutory provisional obviousness-type double patenting as being unpatentable over claims 1-24 of US patent application 16/424,588. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vigneron (U.S. Patent Application Publication 20200358612 A1) in view of Perlman (U.S. Patent 10756904 B1).
As to claim 1, Vigneron teaches a computing system comprising: a network interface configured to receive, from a blockchain peer node (Vigneron Fig. 1, Pa. [0018]) [the blockchain 120 may be a decentralized database (also referred to as a distributed storage system) which includes multiple nodes 121-125 that communicate with each other. The decentralized database includes an append-only immutable data structure resembling a distributed ledger capable of maintaining records between mutually untrusted parties. The untrusted parties are referred to herein as peers or peer nodes which are included in the nodes 121-125.], a sequence of blocks stored in a hash-linked chain of blocks on a distributed ledger (Vigneron Fig. 1, Pa. [0021]) [The chain itself may include a transaction log which is structured as hash-linked blocks, and each block contains a sequence of N transactions. A block header may include a hash of the block's transactions, as well as a hash of the prior block's header. In this way, all transactions on the ledger may be sequenced and cryptographically linked together], and determine whether the sequence of blocks has been tampered with based on the approximate hash verification (Vigneron Fig. 1, Pa. [0021]) [The external trust services 142 and 144 can use any known verification mechanism to accredit or verify the content of the block data stored on the blockchain 120 including validating hash links, hash content] [0041] [specific block details that can be re-used for  verification such as the block number and block hashes of accredited and non-accredited blocks] [0045] [The trust service engine also supports the verification of chains by the verification or re-verification of the chaining integrity and of their accredited blocks] [0052] [The compromising of chain portion 424 can result from validation errors, for example, failure to verify the chain based on the hash content between the blocks in the chain portion 424, failure to verify the integrity of an accredited block (block 14) in chain portion 424, and the like.]
It is noted that Vigneron does not appear explicitly disclose where each block in the sequence of blocks includes a reduced-step hash of block content from a previous block in the sequence; and a processor configured to perform an approximate hash verification on the reduced-step hashes stored among the sequence of blocks
However, Perlman discloses where each block in the sequence of blocks includes a reduced-step hash of block content from a previous block in the sequence (Perlman Col. 10 Lines 13-24) [the ledger maintenance nodes 102 are configured to execute a tie-breaking algorithm to select a particular one of the proposed blocks to add to the distributed ledger. For example, the tie-breaking algorithm may involve generating hashes of respective ones of the proposed blocks, and selecting a particular one of the proposed blocks to add to the distributed ledger 105 based at least in part on the hashes. As a more particular example, in one such arrangement, the proposed block that results in the smallest hash, and that has been agreed-upon by the specified quorum of ledger maintenance nodes, is accepted as the next block of the distributed ledger 105]; and a processor configured to perform an approximate hash verification on the reduced-step hashes stored among the sequence of blocks (Perlman Col. 13 Lines 45-55) [he node verifies that block n is based on a valid quorum-signed block n−1 previously stored by that node.

(84) 3. The node believes that block n is the best block n detected thus far based on designated criteria such as smallest hash]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Perlman to the technic of blockchain system of Vigneron would have yield predictable results and resulted in an improved system, namely, a system that would maintain a blockchain or other type of distributed ledger. (Perlman col. 1 lines 5-10)

As to claim 2, the combination of Vigneron and Perlman teaches wherein the network interface is further configured to transmit, to the blockchain peer node, a request for the sequence of blocks in response to a crash at a failed blockchain peer node (Perlman col. 10 lines 25-40) [he leader election may be repeated responsive to a failure of the first ledger maintenance node 102-1 to achieve the specified quorum of digital signatures for the proposed block]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Perlman to the technic of blockchain system of Vigneron would have yield predictable results and resulted in an improved system, namely, a system that would maintain a blockchain or other type of distributed ledger. (Perlman col. 1 lines 5-10)

As to claim 3, the combination of Vigneron and Perlman teaches wherein the network interface is further configured to transmit, to the blockchain peer node, a request for the sequence of blocks in response to a recovery operation at another blockchain peer node (Vigneron Fig. 1, Pa. [0021]) [The chain itself may include a transaction log which is structured as hash-linked blocks, and each block contains a sequence of N transactions. A block header may include a hash of the block's transactions, as well as a hash of the prior block's header. In this way, all transactions on the ledger may be sequenced and cryptographically linked together]
See also, (Kim US 20200005282 A1) Executing the challenge S400 functions to execute the operations associated with the recovery process or challenge. S400 is preferably executed by the wallet (e.g., 210, 310), more preferably by recovery code (instructions) of the wallet (e.g., code of the blockchain node implementing a native wallet, code of a contract wallet), but can be executed in whole or in part by the third party system, or be otherwise executed.
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Perlman to the technic of blockchain system of Vigneron would have yield predictable results and resulted in an improved system, namely, a system that would maintain a blockchain or other type of distributed ledger. (Perlman col. 1 lines 5-10)
As to claim 6, the combination of Vigneron and Perlman teaches wherein each block among the sequence of blocks comprises a reduced-step hash of a header of a Perlman Col. 10 Lines 13-24) [the ledger maintenance nodes 102 are configured to execute a tie-breaking algorithm to select a particular one of the proposed blocks to add to the distributed ledger. For example, the tie-breaking algorithm may involve generating hashes of respective ones of the proposed blocks, and selecting a particular one of the proposed blocks to add to the distributed ledger 105 based at least in part on the hashes. As a more particular example, in one such arrangement, the proposed block that results in the smallest hash, and that has been agreed-upon by the specified quorum of ledger maintenance nodes, is accepted as the next block of the distributed ledger 105]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Perlman to the technic of blockchain system of Vigneron would have yield predictable results and resulted in an improved system, namely, a system that would maintain a blockchain or other type of distributed ledger. (Perlman col. 1 lines 5-10)

As to claim 7, the combination of Vigneron and Perlman teaches wherein the approximate hash verification verifies, for each block in the sequence, that a reduced-step hash of a header of a previous block in the sequence is included the respective block (Perlman Col. 10 Lines 13-24) [the ledger maintenance nodes 102 are configured to execute a tie-breaking algorithm to select a particular one of the proposed blocks to add to the distributed ledger. For example, the tie-breaking algorithm may involve generating hashes of respective ones of the proposed blocks, and selecting a particular one of the proposed blocks to add to the distributed ledger 105 based at least in part on the hashes. As a more particular example, in one such arrangement, the proposed block that results in the smallest hash, and that has been agreed-upon by the specified quorum of ledger maintenance nodes, is accepted as the next block of the distributed ledger 105]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Perlman to the technic of blockchain system of Vigneron would have yield predictable results and resulted in an improved system, namely, a system that would maintain a blockchain or other type of distributed ledger. (Perlman col. 1 lines 5-10)

As to claim 8, claim 8 recites the claimed that contain respectively similar limitations as claim 1, therefore; it is rejected under the same rationale.

As to claim 9, claim 9 recites the claimed that contain respectively similar limitations as claim 2, therefore; it is rejected under the same rationale.

As to claim 10, claim 10 recites the claimed that contain respectively similar 

As to claim 13, the combination of Vigneron and Perlman teaches wherein each block among the sequence of blocks comprises a reduced-step hash of a header of a previous block in the chain (Perlman Col. 10 Lines 13-24) [the ledger maintenance nodes 102 are configured to execute a tie-breaking algorithm to select a particular one of the proposed blocks to add to the distributed ledger. For example, the tie-breaking algorithm may involve generating hashes of respective ones of the proposed blocks, and selecting a particular one of the proposed blocks to add to the distributed ledger 105 based at least in part on the hashes. As a more particular example, in one such arrangement, the proposed block that results in the smallest hash, and that has been agreed-upon by the specified quorum of ledger maintenance nodes, is accepted as the next block of the distributed ledger 105]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Perlman to the technic of blockchain system of Vigneron would have yield predictable results and resulted in an improved system, namely, a system that would maintain a blockchain or other type of distributed ledger. (Perlman col. 1 lines 5-10)

As to claim 14, the combination of Vigneron and Perlman teaches wherein the approximate hash verification verifies, for each block in the sequence, that a reduced-Perlman Col. 10 Lines 13-24) [the ledger maintenance nodes 102 are configured to execute a tie-breaking algorithm to select a particular one of the proposed blocks to add to the distributed ledger. For example, the tie-breaking algorithm may involve generating hashes of respective ones of the proposed blocks, and selecting a particular one of the proposed blocks to add to the distributed ledger 105 based at least in part on the hashes. As a more particular example, in one such arrangement, the proposed block that results in the smallest hash, and that has been agreed-upon by the specified quorum of ledger maintenance nodes, is accepted as the next block of the distributed ledger 105]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Perlman to the technic of blockchain system of Vigneron would have yield predictable results and resulted in an improved system, namely, a system that would maintain a blockchain or other type of distributed ledger. (Perlman col. 1 lines 5-10)

As to claim 15, claim 15 recites the claimed that contain respectively similar limitations as claim 1, therefore; it is rejected under the same rationale.

As to claim 16, claim 16 recites the claimed that contain respectively similar limitations as claims 1 and 2, therefore; it is rejected under the same rationale.

As to claim 20, the combination of Vigneron and Perlman teaches wherein each block among the sequence of blocks comprises a reduced-step hash of a header of a previous block in the chain (Perlman Col. 10 Lines 13-24) [the ledger maintenance nodes 102 are configured to execute a tie-breaking algorithm to select a particular one of the proposed blocks to add to the distributed ledger. For example, the tie-breaking algorithm may involve generating hashes of respective ones of the proposed blocks, and selecting a particular one of the proposed blocks to add to the distributed ledger 105 based at least in part on the hashes. As a more particular example, in one such arrangement, the proposed block that results in the smallest hash, and that has been agreed-upon by the specified quorum of ledger maintenance nodes, is accepted as the next block of the distributed ledger 105]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Perlman to the technic of blockchain system of Vigneron would have yield predictable results and resulted in an improved system, namely, a system that would maintain a blockchain or other type of distributed ledger. (Perlman col. 1 lines 5-10)

As to claim 21, claim 21 recites the claimed that contain respectively similar limitations as claim 1, therefore; it is rejected under the same rationale.

As to claim 25, claim 25 recites the claimed that contain respectively similar .

Claims 4-5, 11-12, 17-19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Vigneron (U.S. Patent Application Publication 20200358612 A1) in view of Perlman (U.S. Patent 10756904 B1) in further view of Funk US 7363500 B2.
As to claim 4, the combination of Vigneron and Perlman does not appear explicitly disclose wherein the network interface is further configured to receive, from a second blockchain peer node, a second version of the sequence of blocks where each block in the second version of the sequence of blocks includes a full-step hash of block content from a previous block in the sequence, wherein the full-step hash comprises IBM DOCKET NO.: P201806657AUS01 Page 74 of 80repeated performance of a function on hash content a greater number of times than the reduced- step hash.  
However, Funk discloses wherein the network interface is further configured to receive, from a second blockchain peer node, a second version of the sequence of blocks where each block in the second version of the sequence of blocks includes a full-step hash of block content from a previous block in the sequence, wherein the full-step hash comprises IBM DOCKET NO.: P201806657AUS01 Page 74 of 80repeated performance of a function on hash content a greater number of times than the reduced- step hash (Funk Col. 5-6, line 63-67, 1-3) [the complete performance of the hash function involves performing a first number of iterations, generating the preliminary hash value includes performing a second number of iterations less than the first number of iterations and completing the hash function includes performing a third number of iterations equal to the first number minus the second number, resulting in a complete performance of the hash function]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Funk to the technic of blockchain system of Vigneron and Perlman would have yield predictable results and resulted in an improved system, namely, a system that would protect communications network attack by complete a hash function using a preliminary hash and the remaining part of the challenge to produce a final hash (Funk abstract)

As to claim 5, the combination of Vigneron, Perlman and Funk discloses wherein the processor is further configured to verify the sequence of blocks which includes the reduced-step hashes received from the blockchain peer node based on the second version of the sequence of blocks which includes the full-step hashes received from the second blockchain peer node (Funk Col. 5-6, line 63-67, 1-3) [the complete performance of the hash function involves performing a first number of iterations, generating the preliminary hash value includes performing a second number of iterations less than the first number of iterations and completing the hash function includes performing a third number of iterations equal to the first number minus the second number, resulting in a complete performance of the hash function]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught  (Funk abstract)

As to claim 11, claim 11 recites the claimed that contain respectively similar limitations as claim 4, therefore; it is rejected under the same rationale.

As to claim 12, claim 12 recites the claimed that contain respectively similar limitations as claim 5, therefore; it is rejected under the same rationale.

As to claim 17, the combination of Vigneron, Perlman and Funk discloses wherein the processor is further configured to receive block content of the hash-linked chain of blocks which includes a full-step hash of the block content and the reduced-step hash of the block content (Funk Col. 5-6, line 63-67, 1-3) [the complete performance of the hash function involves performing a first number of iterations, generating the preliminary hash value includes performing a second number of iterations less than the first number of iterations and completing the hash function includes performing a third number of iterations equal to the first number minus the second number, resulting in a complete performance of the hash function]
 (Funk abstract)

As to claim 18, the combination of Vigneron, Perlman and Funk discloses wherein the full-step hash of the block content is created by repeated performance of a function a first predetermined number of times, and the reduced-step hash of the block content is created by repeated performance of the function a second predetermined number of times that is less than the first predetermined number of times (Funk Col. 5-6, line 63-67, 1-3) [the complete performance of the hash function involves performing a first number of iterations, generating the preliminary hash value includes performing a second number of iterations less than the first number of iterations and completing the hash function includes performing a third number of iterations equal to the first number minus the second number, resulting in a complete performance of the hash function]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Funk to the technic of blockchain system of Vigneron and Perlman would have yield predictable results and resulted in an improved system, namely, a system that  (Funk abstract)

As to claim 19, the combination of Vigneron, Perlman and Funk discloses wherein the processor is further configured to determine to transmit the sequence of blocks that are linked together via the reduced-step hash content rather than the full-step hash content based on a predetermined blockchain policy (Funk Col. 5-6, line 63-67, 1-3) [the complete performance of the hash function involves performing a first number of iterations, generating the preliminary hash value includes performing a second number of iterations less than the first number of iterations and completing the hash function includes performing a third number of iterations equal to the first number minus the second number, resulting in a complete performance of the hash function]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Funk to the technic of blockchain system of Vigneron and Perlman would have yield predictable results and resulted in an improved system, namely, a system that would protect communications network attack by complete a hash function using a preliminary hash and the remaining part of the challenge to produce a final hash (Funk abstract)

As to claim 22, claim 22 recites the claimed that contain respectively similar 

As to claim 23, claim 23 recites the claimed that contain respectively similar limitations as claim 18, therefore; it is rejected under the same rationale.

As to claim 24, the combination of Vigneron, Perlman and Funk discloses further comprising determining to transmit the sequence of blocks that are linked together via the reduced-step hash content rather than the full-step hash content based on a predetermined blockchain policy (Funk Col. 5-6, line 63-67, 1-3) [the complete performance of the hash function involves performing a first number of iterations, generating the preliminary hash value includes performing a second number of iterations less than the first number of iterations and completing the hash function includes performing a third number of iterations equal to the first number minus the second number, resulting in a complete performance of the hash function]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Funk to the technic of blockchain system of Vigneron and Perlman would have yield predictable results and resulted in an improved system, namely, a system that would protect communications network attack by complete a hash function using a preliminary hash and the remaining part of the challenge to produce a final hash (Funk abstract)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVANS DESROSIERS/Primary Examiner, Art Unit 2491